Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 27, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  133829(57)                                                                                                  Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  In Re Estate of DORIS RUTH MILES,
                                                                                  Justices
  Deceased. 

  _____________________________________
  GILBERT J. MILES, STEPHANIE 

  MILES, and EVAN MILES,

  Co-Personal Representatives of

  the Estate of Doris Ruth Miles,

                Plaintiffs-Appellees,
  v       	                                                         SC: 133829       

                                                                    COA: 270033        

                                                                    Lapeer CC: 03-032528-NO

  SOLEUS HEALTHCARE SERVICES

  OF MICHIGAN, INC., ABC

  MEDICAL SUPPLY, INC.,

  PROFESSIONAL BREATHING 

  ASSOCIATES, INC., and IRB

  MEDICAL SUPPLY COMPANY, 

           Defendants,
  and
  STAFF BUILDERS HOME HEALTH
  CARE, INC., 

              Defendant-Appellant.  

  _______________________________________/

         On order of the Court, the motion for reconsideration of this Court’s July 29, 2008
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 27, 2008                    _________________________________________
         d1020                                                                 Clerk